DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 (a)(1) as being  anticipated by Chen et. al. (listed in IDS dated 07/02/2020, hereinafter Chen).
Regarding Claim 1, Chen discloses an injection molding apparatus, comprising: an injection device  (Figure 3, “Arburg mucell injection machine”); a mold having a mold cavity, wherein the injection device is adapted to inject a material into the mold cavity (Figure 3, cavity –C, page 4770, para 2); a gas supply device adapted to supply a gas into the mold cavity such that a pressure in the mold cavity is increased (page 4770, para 2); and a temperature control device adapted to control a temperature in the mold cavity (page 4770, para 2).
Regarding Claim 2, Chen discloses a device comprising a gas flow valve, wherein the mold has at least one gas flow opening (Figure 3 showing gas control valve), the gas supply device supplies the gas into the mold cavity through the at least one gas flow opening (Figure 3, Gas control system is connected to the injection machine), and the gas flow valve is connected to the at least one gas flow opening (Figure 3).
Regarding Claim 3, Chen discloses the temperature control device comprises a heating device adapted to heat the mold (Figure 3, Dynamic temp control system has a heating unit).
Regarding Claim 4, Chen discloses the temperature control device is adapted to control the temperature in the mold cavity in a constant temperature (Figure 7 showing mold temperature is kept constant).
Regarding Claim 6, Chen discloses the injection device is adapted to inject the material into the mold cavity within a time period (Figure 7, depicts real time monitored curves), the gas supply device is adapted to supply the gas to the mold cavity within the time period, and the temperature control device is adapted to change (Figure 7, pg-477- right handed column).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et. al. (listed in IDS dated 07/02/2020, hereinafter Chen) in view of JP 4763766 (hereinafter JP’766, listed in IDS, translated copy is attached).
Regarding Claim 5, Chen discloses that foaming begins during injection phase (Figure 11),  but didn’t explicitly discloses a fluid-to-be-foamed supply device, wherein the fluid-to-be-foamed supply device is adapted to supply a fluid-to-be-foamed to the injection device. In the same field of endeavor pertaining to the art JP’ 766 discloses comprising a fluid-to- be-foamed supply device, wherein the fluid-to-be-foamed supply device is adapted to supply a fluid-to-be-foamed to the injection device (Figure 4, [0010], injection device-60), and the injection device is adapted to 2mix the material and the fluid-to-be-foamed and inject the material and the fluid-to-be- foamed into the mold cavity (Figure 4, 6, [0012]).
It would be obvious for one ordinary skilled in the art to combine Chen with the teaching of JP’766 for the purpose of controlled foaming produce foam morphologies during the injection phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                     

/MARC C HOWELL/Primary Examiner, Art Unit 1774